STATE OF MINNESOTA                           May 2, 2016

                                                                           Dm~EOF
                                   IN SUPREME COURT                    AJIPB.lAlECcuns

                                      ADM08-8004



ORDER PROMULGATING AMENDMENTS TO
THE MINNESOTA CODE OF JUDICIAL CONDUCT

      The Board of Judicial Standards filed a petition proposing amendments to two

provisions of Minnesota Code of Judicial Conduct: Rule 3.7 and Rule 4.2. The court

opened a 60-day public comment period.       Written comments supporting the Board's

proposed amendments were filed by the Minnesota State Bar Association, the Minnesota

District Judges Association, and the Hennepin County Bar Foundation. The court has

considered the Board' s petition and the written comments. Based upon all the files,

records, and proceedings herein,

      IT IS HEREBY ORDERED that the attached amendments to the Minnesota Code

of Judicial Conduct be, and the same are, prescribed and promulgated to be effective as of

July 1, 2016. The Board shall make the Code, as amended, publicly accessible on The

Board's website.

      Dated: May 2, 20 16                       BY THE COURT:


                                                    4~
                                                Lorie S. Gildea
                                                Chief Justice
       AMENDMENTS TO THE MINNESOTA CODE OF JUDICIAL CONDUCT

(In the following amendments, deletions are indicated by a line drawn through the words and
additions by underlining)



                                           CANON3


A judge shall conduct the judge's personal and extrajudicial activities to minimize the risk
of conflict with the obligations of judicial office.

       ****
Rule 3. 7 Participation in Educational, Religious, Charitable, Fraternal, or Civic Organizations
and Activities

            (A) Subject to the requirements of Rule 3.1, a judge may participate in
       activities sponsored by organizations or governmental entities concerned with the
       law, the legal system, or the administration ofjustice, and those sponsored by or on
       behalf of educational, religious, charitable, fraternal, or civic organizations not
       conducted for profit, including but not limited to the following activities:

       ***
            (4) appearing or speaking at, receiving an award or other recognition at, being
       featured on the program of, and permitting his or her title to be used in connection
       with an event of such an organization or entity, uRless the eYeRt serYes a fuRd
       raisiRg pu~ose but if the event serves a fund-raising purpose, the judge may
       participate only if (a) the event concerns the law, the legal system, or the
       administration of justice, (b) the judge does not encourage persons to buy tickets
       for or attend the event or to make a contribution except as provided in paragraph
       (A)(2) of this rule, and (c) participation does not reflect adversely on the judge's
       independence, integrity, or impartiality;




                                                1
                                           CANON4


A judge or candidate for judicial office shall not engage in political or campaign activity that
is inconsistent with the independence, integrity, or impartiality of the judiciary.

       ****


Rule 4.2 Political and Campaign Activities of Judicial Candidates in Public Elections

       ***

       (B) A candidate for elective judicial office may, unless prohibited by law:

       ***

       (3)(c) personally solicit campaign contributions from members of the judge's family; or
from a person with whom the judge has an intimate relationship, Of ffom jtu:lges oYef vrkom the
judge Eloes not exefeise supeF¥isoey Of appellate autftofity.




                                                2